MEMORANDUM2
Defendants appeal from the district court’s order remanding this case to state court for lack of subject matter jurisdiction. The district court determined that it did not have jurisdiction over plaintiffs claims because plaintiff was an independent contractor, and, therefore, not an employee who could sue to enforce the substantive provisions of ERISA. The district court’s decision that plaintiff was an independent contractor was necessary to determine if it had subject matter jurisdiction over this case. See Lyons v. Alaska Teamsters Employer Serv. Corp., 188 F.3d 1170, 1173 (9th Cir.1999) (refusing to review remand order because the district court’s decision was “not apart from the jurisdictional determination”). A district court’s order remanding a case to the state court from which it was removed is not reviewable by this Court. See 28 U.S.C. § 1447(d). Therefore, we do not have jurisdiction over this appeal.
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.